Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09097 REX STORES CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-1095548 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2875 Needmore Road, Dayton, Ohio (Address of principal executive offices) (Zip Code) 276-3931 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer (X) Non-accelerated filer ( ) (Do not check if a smaller reporting company) Smaller reporting company ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (X) At the close of business on September 8, 2008 the registrant had 10,087,216 shares of Common Stock, par value $.01 per share, outstanding. REX STORES CORPORATION AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Income 4 Consolidated Condensed Statements of Shareholders' Equity 5 Consolidated Condensed Statements of Cash Flows 7 Notes to Consolidated Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6. Exhibits 44 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements REX STORES CORPORATION AND SUBSIDIARIES Consolidated Condensed Balance Sheets Unaudited July 31, January 31, July 31, 2008 2008 2007 (In Thousands) Assets Current assets: Cash and cash equivalents $ $ $ Restricted cash - - Accounts receivable, net Synthetic fuel receivable - Inventory, net Prepaid expenses and other Deferred taxes Total current assets Property and equipment, net Assets held for sale, net 92 - Other assets Goodwill Deferred taxes Equity method investments Investments in debt instruments - - Restricted investments Total assets $ $ $ Liabilities and shareholders equity Current liabilities: Current portion of long-term debt and capital lease obligations $ $ $ Accounts payable, trade Deferred income Deferred gain on sale and leaseback Other current liabilities Total current liabilities Long-term liabilities: Long-term debt and capital lease obligations Deferred income Deferred gain on sale and leaseback Derivative financial instruments - Other Total long-term liabilities Minority interest in consolidated subsidiaries Shareholders equity: Common stock Paid-in capital Retained earnings Treasury stock ) ) ) Accumulated other comprehensive income, net of tax - - Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 3 REX STORES CORPORATION AND SUBSIDIARIES Consolidated Condensed Statements Of Income Unaudited Three Months Six Months Ended Ended July 31, July 31, 2008 2007 2008 2007 (In Thousands, Except Per Share Amounts) Net sales and revenue $ Cost of sales (excluding retail segment depreciation) Gross profit Selling, general and administrative expenses ) Interest income Interest expense ) Loss on early termination of debt - - - ) Gains on sale of real estate, net - 72 - 62 Equity in income of unconsolidated ethanol affiliates Income from synthetic fuel investments - Unrealized and realized gains on derivative financial instruments, net - - Income from continuing operations before provision for income taxes, minority interest and discontinued operations Provision for income taxes Minority interest ) 54 ) Income from continuing operations Loss from discontinued operations, net of tax ) Gain on disposal of discontinued operations, net of tax Net income $ Weighted average shares outstanding  basic Basic income per share from continuing operations $ Basic loss per share from discontinued operations - ) ) ) Basic income per share on disposal of discontinued operations Basic net income per share $ Weighted average shares outstanding  diluted Diluted income per share from continuing operations $ Diluted loss per share from discontinued operations - ) ) ) Diluted income per share on disposal of discontinued operations Diluted net income per share $ The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 4 REX STORES CORPORATION AND SUBSIDIARIES Consolidated Condensed Statements Of Shareholders Equity Unaudited Common Shares Total Issued Treasury Paid-in Retained Shareholders' Shares Amount Shares Amount Capital Earnings Equity (In Thousands) Balance at January 31, 2008 $ $ ) $ $ $ Net income Treasury stock acquired ) ) Stock based compensation Stock options exercised and related tax effects 40 1 ) - Balance at July 31, 2008 $ $ ) $ $ $ The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 5 REX STORES CORPORATION AND SUBSIDIARIES Consolidated Condensed Statements Of Shareholders Equity Unaudited Common Shares Accumulated Total Issued Treasury Paid-in Retained Comprehensive Shareholders' Shares Amount Shares Amount Capital Earnings Income Equity (In Thousands) Balance at January 31, 2007 $ $ ) $ $ $ - $ Net income Cumulative effect of adopting FIN 48 ) ) Treasury stock acquired ) ) Stock based compensation Stock options exercised and related tax effects 3 ) Minority interest distribution ) ) Unrealized holding gains, net of tax - Balance at July 31, 2007 $ $ ) $ The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 6 REX STORES CORPORATION AND SUBSIDIARIES Consolidated Condensed Statements Of Cash Flows Unaudited Six Months Ended July 31, 2008 2007 (In Thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Income from equity method investments ) ) Income from synthetic fuel investments ) ) Gain on disposal of real estate and property and equipment ) ) Dividends received from equity method investees Deferred income ) ) Unrealized gains on derivative financial instruments ) - Other ) Deferred income tax ) Changes in assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other ) Other long term assets ) Accounts payable, trade Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of synthetic fuel investments Purchase of note receivable - ) Proceeds from sale of real estate and property and equipment Restricted cash ) - Restricted investments ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Payments of long-term debt and capital lease obligations ) ) Proceeds from long-term debt Stock options exercised Treasury stock acquired ) ) Realized losses on derivative financial instruments ) - Excess tax benefits from stock option exercises 12 19 Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non cash investing activities  Accrued capital expenditures $ $ Non cash investing activities  Assets acquired by capital leases $ $ - The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 7 REX STORES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS July 31, 2008 Note 1. Consolidated Condensed Financial Statements The consolidated condensed financial statements included in this report have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and include, in the opinion of management, all adjustments necessary to state fairly the information set forth therein. Any such adjustments were of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. Financial information as of January 31, 2008 included in these financial statements has been derived from the audited consolidated financial statements included in the Companys Annual Report on Form 10-K for the year ended January 31, 2008 (fiscal year 2007). It is suggested that these unaudited consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended January 31, 2008. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the year. Basis of Consolidation  The consolidated condensed financial statements in this report include the operating results and financial position of REX Stores Corporation and its wholly and majority owned subsidiaries and all variable interest entities where the Company has been determined to be the primary beneficiary. During the second quarter of fiscal year 2007, the Company acquired additional membership units giving it a majority ownership interest in Levelland Hockley County Ethanol, LLC (Levelland Hockley). Levelland Hockley qualifies as a Variable Interest Entity (VIE), but not a Special Purpose Entity under FASB Interpretation No. 46R (FIN 46R), Consolidation of Variable Interest Entities. The Company is the primary beneficiary of Levelland Hockley, and in accordance with FIN 46R, the Company consolidated Levelland Hockley effective with the third quarter of fiscal year 2006.
